UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A AMENDMENT NO. 1 xANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2007 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-28627 Patch International Inc. (Name of small business issuer in its charter) Nevada 87-0393257 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 300, 441 – 5th Avenue, Calgary, Alberta, Canada T2P 2V1 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (403) 441-4390 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 par value (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.¨ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.¨ Indicate by check mark whether the registrant is a shell company.Yes ¨No x State issuer’s revenues for its most recent fiscal year:$15,581 (excludes revenue of $99,722 from discontinued operations) State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days:$27,504,902 as of August 17, 2007 State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:20,239,774 shares of common stock as of August 17, 2007 Transitional Small Business Disclosure Format:Yes ¨No x PATCH INTERNATIONAL INC. FORM 10-KSB/A FOR THE FISCAL YEAR ENDED MAY 31, 2007 INDEX Page PART I Item 1. Description of Business 2 Item 2. Description of Property 2 Item 3. Legal Proceedings 2 Item 4. Submission of Matters to a Vote of Security Holders 2 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 2 Item 6. Management’s Discussion and Analysis or Plan of Operation 2 Item 7. Financial Statements 2 Item 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 2 Item 8A. Controls and Procedures 2 Item 8B. Other Information 3 PART III Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 3 Item 10. Executive Compensation 3 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 3 Item 12. Certain Relationships and Related Transactions, and Director Independence 3 Item 13. Exhibits 3 Item 14. Principal Accountant Fees and Services 5 Explanatory Note This amended Annual Report on Form 10-KSB/A (this “Amendment”) is filed for the sole purpose of filing the audit opinion of Morgan & Company covering the year ended May 31, 2006 accompanying our audited consolidated financial statements forming a part of the report, which was inadvertently omitted from the original filing on September 24, 2007 (the “Original Filing”). This Amendment does not reflect events occurring after the filing of the Original Filing or modify or update any other disclosures in any way.In accordance with Rule 12b-15 promulgated under the Securities and Exchange Act of 1934, as amended, this Amendment also includes updated certifications from our Chief Executive Officer and Chief Financial Officer. PART I. ITEM 1. DESCRIPTION OF BUSINESS. Incorporated by reference to the Registrant’s Form 10-KSB filed September 24, 2007. ITEM 2. DESCRIPTION OF PROPERTY. Incorporated by reference to the Registrant’s Form 10-KSB filed September 24, 2007. ITEM 3. LEGAL PROCEEDINGS. Incorporated by reference to the Registrant’s Form 10-KSB filed September 24, 2007. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Incorporated by reference to the Registrant’s Form 10-KSB filed September 24, 2007. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES. Incorporated by reference to the Registrant’s Form 10-KSB filed September 24, 2007. ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. Incorporated by reference to the Registrant’s Form 10-KSB filed September 24, 2007. ITEM 7. FINANCIAL STATEMENTS. See pages beginning with page F-1. ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. Incorporated by reference to the Registrant’s Form 10-KSB filed September 24, 2007. ITEM 8A.CONTROLS AND PROCEDURES. Incorporated by reference to the Registrant’s Form 10-KSB filed September 24, 2007. 2 ITEM 8B. OTHER INFORMATION. Incorporated by reference to the Registrant’s Form 10-KSB filed September 24, 2007. PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT. Incorporated by reference to the Registrant’s Form 10-KSB filed September 24, 2007. ITEM 10.EXECUTIVE COMPENSATION. Incorporated by reference to the Registrant’s Form 10-KSB filed September 24, 2007. ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. Incorporated by reference to the Registrant’s Form 10-KSB filed September 24, 2007. ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. Incorporated by reference to the Registrant’s Form 10-KSB filed September 24, 2007. ITEM 13. EXHIBITS. Regulation S-B Number Exhibit 2.1 Arrangement Agreement made among Praxis Pharmaceuticals Inc. and Patch Energy Inc. dated as of October 20, 2003 (1) 2.2 Articles of Merger Merging Praxis Pharmaceuticals Inc., a Utah Corporation, into Patch International Inc., a Nevada Corporation (2) 2.3 Share Exchange Agreement among the shareholders of Damascus Energy Inc., Patch Energy Inc., Patch International Inc., and Damascus Energy Inc. dated December 15, 2006 (3) 2.4 Share Exchange Agreement among the shareholders of 1289307 Alberta Ltd., Patch Energy Inc., Patch International Inc., and 1289307 Alberta Ltd. dated January 16, 2007 (4) 3.1 Articles of Incorporation, as amended (5) 3.2 Bylaws (5) 3.3 Certificate of Change Pursuant to NRS 78.209 (6) 3.4 Certificate of Change Pursuant to NRS 78.209 (7) 3.5 Certificate of Amendment to Articles of Incorporation (8) 4.1 Certificate of Designation of Class A Preferred Voting Stock (3) 3 Regulation S-B Number Exhibit 4.2 Certificate of Designation of Class B Preferred Voting Stock (4) 4.3 Form of Non-Flow-Through Special Warrant Certificate (9) 4.4 Form of Flow-Through Special Warrant Certificate (9) 4.5 Form of Bonus Warrant Certificate (9) 4.6 Form of Agent Warrant Certificate (9) 10.1 Management services agreement with David Stadnyk dated May 1, 2005 (5) 10.2 Change of Control Agreement with David Stadnyk dated May 1, 2005 (5) 10.3 2006 Stock Option Plan (10) 10.4 Exchange and Voting Trust Agreement among Patch International Inc., Patch Energy Inc., 1286664 Alberta Ltd., and the shareholders of Damascus Energy Inc. dated December 15, 2006 (3) 10.5 Support Agreement among Patch International Inc., Patch Energy Inc., and 1286664 Alberta Ltd. dated December 15, 2006 (3) 10.6 Farmout Agreement Between Damascus Energy Inc. and Bounty Developments Ltd. dated November 30, 2006 (11) 10.7 Exchange and Voting Trust Agreement among Patch International Inc., Patch Energy Inc., 1286664 Alberta Ltd., and the shareholders of 1289307 Alberta Ltd. dated January 16, 2007 (4) 10.8 Support Agreement among Patch International Inc., Patch Energy Inc., and 1286664 Alberta Ltd. dated January 16, 2007 (4) 10.9 Farmout Agreement dated December 12, 2006 (4) 10.10 Conveyance Agreement among 1289307 Alberta Ltd and 1286664 Alberta Ltd. dated December 21, 2006 (4) 10.11 Demand Promissory Note issued by 1289307 Alberta Ltd to 1286664 Alberta Ltd. dated December 21, 2006 (4) 10.12 Amending Agreement between Bounty Developments Ltd., 1286664 Alberta Ltd., and Damascus Energy Inc. dated January 22, 2007 (4) 10.13 Agency Agreement among Patch International Inc., Canaccord Capital Corporation and Wellington West Capital Markets Inc. dated February 27, 2007 (9) 10.14 Amending Agreement between Bounty Developments Ltd., 1286664 Alberta Ltd., and Damascus Energy Inc. dated February 20, 2007 (11) 10.15 Amending Agreement between Bounty Developments Ltd. and 1286664 Alberta Ltd., dated April 16, 2007 (11) 10.16 Confirmation of Earning between Damascus Energy Inc. and Bounty Developments Ltd. dated April 16, 2007 (11) 4 Regulation S-B Number Exhibit 16 Letter from Morgan & Company dated March 8, 2007 (12) 21 Subsidiaries of the registrant (13) 31.1 Certification of Principal Executive Officer pursuant to Section 302 of Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”). 31.2 Certification of Principal Financial Officer pursuant to Section 302 of Sarbanes-Oxley 32.1 Certification of Principal Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of Sarbanes-Oxley. 32.2 Certification of Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of Sarbanes-Oxley (1) Incorporated by reference to the exhibits filed with the registrant’s current report on Form 8-K dated March 15, 2004, filed March 19, 2004. (2) Incorporated by reference to the exhibit filed with the registrant’s current report on Form 8-K dated June 15, 2004, filed June 15, 2004. (3) Incorporated by reference to the exhibits filed with the registrant’s current report on Form 8-K dated December 15, 2006, filed December 26, 2006. (4) Incorporated by reference to the exhibits filed with the registrant’s current report on Form 8-K dated January 16, 2007, filed February 6, 2007. (5) Incorporated by reference to the exhibits filed with the registrant’s annual report on Form 10-KSB for the fiscal year ended May 31, 2005, filed September 14, 2005. (6) Incorporated by reference to the exhibits filed with the registrant’s current report on Form 8-K dated July 8, 2005, filed July 19, 2005. (7) Incorporated by reference to the exhibits filed with the registrant’s current report on Form 8-K dated March 14, 2006, filed March 14, 2006. (8) Incorporated by reference to the exhibit filed with the registrant’s current report on Form 8-K dated September 14, 2007, filed September 17, 2007. (9) Incorporated by reference to the exhibits filed with the registrant’s current report on Form 8-K dated February 27, 2007, filed March 1, 2007. (10) Incorporated by reference to the exhibits filed with the registrant’s annual report on Form 10-KSB for the fiscal year ended May 31, 2006, filed August 24, 2006. (11) Incorporated by reference to the exhibits filed with the registrant’s quarterly report on Form 10-QSB for the quarter ended February 28, 2007, filed April 30, 2007. (12) Incorporated by reference to the exhibits filed with the registrant’s current report on Form 8-K dated March 3, 2007, filed March 9, 2007. (13) Incorporated by reference to the exhibits filed with the registrant’s registration statement on Form SB-2 filed May 9, 2007. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Incorporated by reference to the Registrant’s Form 10-KSB filed September 24, 2007. 5 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PATCH INTERNATIONAL INC. Date:October 11, 2007 /s/ Jason G. Dagenais Jason G. Dagenais, Chief Operating Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ Jason G. Dagenais Chief Operating Officer October 11, 2007 Jason G. Dagenais (Principal Executive Officer) /s/ Thomas K. Rouse Chief Financial Officer October 11, 2007 Thomas K. Rouse (Principal Financial Officer) /s/ Michael S. Vandale Director October 11, 2007 Michael S. Vandale /s/ Mark L. Bentsen Director October 11, 2007 Mark L. Bentsen /s/ Roderick D. Maxwell Director October 11, 2007 Roderick D. Maxwell /s/ Greg L. Belzberg Director October 16, 2007 Greg L. Belzberg 6 PATCH INTERNATIONAL INC. CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2007 (Stated in U.S. Dollars) Patch International Inc. May 31, 2007 Index Reports of Independent Registered Public Accounting Firms F-1 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Cash Flows F-5 Consolidated Statements of Stockholders’ Equity (Deficit) F-6 Notes to the Consolidated Financial Statements F-7 Independent Auditors’ Report The Board of Directors Patch International Inc. We have audited the accompanying consolidated balance sheet of Patch International Inc. as of May 31, 2007, and the related consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. The consolidated financial statements of Patch International Inc. as at May 31, 2006 and for the year ended May 31, 2006 were audited by other auditors whose report dated July 28, 2006 expressed an unqualified opinion on those statements. We conducted our auditin accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Patch International Inc. as of May 31, 2007, and the results of its operations and its cash flows for the yearthen ended in conformity with U.S. generally accepted accounting principles. As discussed in Note 13 to the consolidated financial statements, as of June 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123R, Share-Based Payment. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the consolidated financial statements, the Company has suffered recurring losses from operations and has a net capital deficiency that raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ KPMG LLP KPMG LLP Calgary, Canada September 21, 2007 F-1 [LETTERHEAD OF MORGAN & COMPANY] INDEPENDENT AUDITORS’ REPORT The Board of Directors and Stockholders of Patch International Inc. We have audited the accompanying consolidated balance sheets of Patch International Inc. as of May 31, 2006, and the related consolidated statements of operations, stockholders’ equity (deficiency), and cash flows for the year ended May 31, 2006.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Patch International Inc. as of May 31, 2006, and the results of their operations and their cash flows for the year ended May 31, 2006, in conformity with accounting principles generally accepted in the United States of America. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. Vancouver, B.C. /s/ Morgan & Company July 28, 2006
